Citation Nr: 0936327	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  07-25 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for residuals of a stress fracture of the left 
second metatarsal.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and C.W.


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army 
from June 1976 to September 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  During the course of the appeal, the 
Veteran moved to Colorado; original jurisdiction now resides 
in the Denver, Colorado RO.

Procedural history

In December 1981, the Veteran filed an original claim of 
entitlement to service connection for residuals of a stress 
fracture of the left second metatarsal.  
The Veteran's claim was denied in a rating decision in March 
1982.  The Veteran did not appeal.  In May 1995, the RO 
declined to reopen the Veteran's previously denied claim.  In 
October 2005, the Veteran filed to reopen his previously 
denied claim of entitlement to service connection for 
residuals of a stress fracture of the left second metatarsal.  
The April 2006 rating decision denied the Veteran's claim.  
The Veteran disagreed with the denial and perfected his 
appeal by filing a timely substantive appeal [VA Form 9] in 
August 2007.

In April 2009, the Veteran presented sworn testimony during a 
personal hearing in Denver, Colorado which was chaired by the 
undersigned Veterans Law Judge.  
A transcript of the hearing has been associated with the 
Veteran's VA claims folder.  

Issues not on appeal

The April 2006 rating decision also denied the Veteran's 
claims of entitlement to service connection for cervical 
spine injury, left shoulder injury, mental anguish, diabetes 
mellitus, and lower back injury.  The Veteran did not 
disagree with the RO's decision as to any of those claims.  
Those issues are, therefore, not in appellate status and will 
be discussed no further herein.  See Archbold v. Brown, 
9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 
7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].  


FINDINGS OF FACT

1.  In May 1995, the RO confirmed and continued a previous 
denial of service connection for residuals of a stress 
fracture of the left second metatarsal.  
The Veteran was notified of that decision, and of appellate 
rights and procedures; he did not submit a timely appeal.  

2.  Evidence submitted since the May 1995 RO denial is 
cumulative or redundant of the evidence of record at the time 
of the prior final denial of the claim sought to be reopened, 
and does not raise a reasonable possibility of substantiating 
the claim.


CONCLUSIONS OF LAW

1.  The RO's May 1995 denial is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2008).

2.  Since the May 1995 RO denial, new and material evidence 
has not been received and the claim of entitlement to service 
connection for residuals of a stress fracture of the left 
second metatarsal is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 
38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for 
residuals of a stress fracture of the left second metatarsal.  
Implicit in his claim is the contention that new and material 
evidence, which is sufficient to reopen the previously-denied 
claim, has been received.

The Board will discuss certain preliminary matters.  The 
issue on appeal will then be analyzed and a decision 
rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).

For a claim to reopen, such as the instant case, the VCAA 
appears to have left intact the requirement that a veteran 
must first present new and material evidence in order to 
reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceed to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 
38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once the claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate a veteran's claim for 
benefits under a law administered by the Secretary of VA, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. § 5103A 
(West 2002).

Therefore, the VCAA duty to notify applies to the issue on 
appeal; the standard of review and duty to assist do not 
apply to the claim unless it is reopened.  
See Holliday v. Principi, 14 Vet. App. 280 (2000) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (the Court) 
specifically addressed VCAA notice requirements in the 
context of a veteran's request to reopen a previously and 
finally denied claim. The Court found that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim, and must provide notice that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
not found in the previous denial.

After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issue on appeal.  

The Board observes that the Veteran was informed of the 
evidentiary requirements for service connection in a letter 
dated October 2005, including evidence of "an injury in 
military service or a disease that began in or was made worse 
during military service, or there was an event in service 
that caused an injury or disease; a current physical or 
mental disability shown by medical evidence; and a 
relationship between your disability and an injury, disease, 
or event in military service."  

With respect to notice to the Veteran regarding new and 
material evidence, the October 2005 VCAA letter stated, 
"[t]o qualify as new, the evidence must be in existence and 
be submitted to the VA for the first time...In order to be 
considered material, the additional existing evidence must 
pertain to the reason your claim was previously denied...New 
and material evidence must raise a reasonable possibility of 
substantiating your claim.  The evidence cannot simply be 
repetitive or cumulative of the evidence we had when we 
previously denied your claim."  The letter thereby notified 
the Veteran that evidence sufficient to reopen his previously 
denied claim must be "new and material," closely mirroring 
the regulatory language of 38 C.F.R. § 3.156(a).  Moreover, 
the October 2005 letter informed the Veteran as to the reason 
his claim was previously denied:  "[y]our claim was 
previously denied because condition was not shown at 
discharge.  Therefore, the evidence you submit must relate to 
this fact."  As such, the Veteran was adequately advised of 
the basis for the previous denial and of what evidence would 
be new and material to reopen the claim.  See Kent, supra.

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the October 2005 VCAA 
letter.  The letter stated that VA would assist the Veteran 
in obtaining relevant records from the military, the VA, or 
any Federal agency.  With respect to records from private 
doctors and hospitals, the VCAA letter informed the Veteran 
that VA would make reasonable efforts to request such 
records.

The VCAA letter emphasized:  "If the evidence is not in your 
possession, you must give us enough information about the 
evidence so that we can request it from the person or agency 
that has it.  If the holder of the evidence declines to give 
it to us, asks for a fee to provide it, or VA otherwise 
cannot get the evidence, we will notify you.  It is your 
responsibility to make sure we receive all requested records 
that are not in the possession of a Federal department or 
agency."  [Emphasis as in the original].

The October 2005 VCAA letter specifically requested:  "If 
there is any other evidence or information that you think 
will support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  This complies with the "give us 
everything you've got" provision formerly contained in 38 
C.F.R. § 3.159(b) in that it informed the Veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.  [The Board observes that 
38 C.F.R. § 3.159 was recently revised, effective as of May 
30, 2008.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
The final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.]  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that each claim of entitlement to service connection 
consists of five elements:  (1) veteran status [not at issue 
here]; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because each service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of each claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific notice of the Dingess 
decision in a March 2006 letter.  The letter detailed the 
evidence considered in determining a disability rating, 
including "nature and symptoms of the condition; severity 
and duration of the symptoms; and impact of the condition and 
symptoms on employment."  The Veteran was also advised in 
the letter as to examples of evidence that would be pertinent 
to a disability rating, such as on-going treatment records, 
recent Social Security determinations, statements from 
employers as to job performance and time lost due to service-
connected disabilities, and witness statements.  

With respect to effective date, the March 2006 letter 
instructed the Veteran that two factors were relevant in 
determining effective dates of an increased rating claim:  
when the claim was received and when the evidence "shows a 
level of disability that supports a certain rating under the 
rating schedule."  The Veteran was also advised in the 
letter as to examples of evidence that would be pertinent to 
an effective date determination, such as information about 
continuous treatment or when treatment began, service medical 
records the veteran may not have submitted, and reports of 
treatment while attending training in the Guard or Reserve. 

Accordingly, the Veteran received proper notice as to 
disability rating and effective date pursuant to the Court's 
decision in Dingess.  Moreover, as the Board concludes below 
that the Veteran's claim remains denied, any questions as to 
the appropriate disability rating or effective date to be 
assigned continue to be moot.

Given that there is no indication that there exists any 
evidence which could be obtained to affect the outcome of 
this case, no further VCAA notice is necessary.  See Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice 
not required where there is no reasonable possibility that 
additional development will aid the veteran].

Duty to assist

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for benefits under a law administered by VA, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  See 38 U.S.C.A. 
§ 5103A (West 2002).

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has retained the services of a 
representative and, as indicated above, testified at a 
personal hearing before the undersigned Veterans Law Judge.

Accordingly, the Board will proceed to a decision as to the 
issue on appeal.

Relevant law and regulations

Service connection - in general

Generally, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  See 38 C.F.R. § 3.303(a) 
(2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  



Finality/new and material evidence

In general, VA rating decisions that are not timely appealed 
are final.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).  
Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim.

The definition of material evidence was revised in August 
2001 to require that the newly submitted evidence relate to 
an unestablished fact necessary to substantiate the claim and 
present the reasonable possibility of substantiating the 
claim.  See 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) [codified at 38 
C.F.R. § 3.156 (2008)].  This change in the law pertains only 
to claims filed on or after August 29, 2001.  Because the 
Veteran's claim to reopen was initiated in October 2005, the 
claim will be adjudicated by applying the revised section 
3.156, discussed immediately below.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2008).

An adjudicator must follow a two-step process in evaluating a 
previously denied claim.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person making them.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

Factual background

When the Veteran's claim of entitlement to service connection 
for residuals of a stress fracture of the left second 
metatarsal was denied by the RO in May 1995, the following 
pertinent evidence was of record.

The Veteran's service treatment records showed that he 
complained of left foot pain in August 1976.  X-rays 
conducted at the time revealed a stress fracture of the 
Veteran's left second metatarsal shaft.  The Veteran was 
treated with a gel cast.

Also of record was a December 1994 statement by the Veteran 
detailing his on-going problems with pain, swelling, and 
discomfort in his left foot since his military discharge.  He 
further reported that he had a bunionectomy and cartilage 
removal surgery in 1979 at the Colorado State Hospital.

The Veteran's claim was denied in the May 1995 RO decision.  
The Veteran was informed of the denial and of his appeal 
rights in a letter from the RO dated in May 1995.  He did not 
appeal.

In October 2005, the Veteran filed to reopen his previously 
denied claim of entitlement to service connection for 
residuals of a stress fracture of the left second metatarsal.  
As indicated above, in a rating decision dated in April 2006, 
the RO declined to reopen the Veteran's claim.  This appeal 
followed.

The evidence which has been added to the record since the May 
1995 RO denial will be discussed in the Board's analysis 
below.

Analysis

In May 1995, the RO denied the Veteran's claim to reopen 
because the Veteran failed to offer evidence not previously 
considered at the time of the initial March 1982 denial.  
Specifically, the RO continued to deny the Veteran's claim 
because essentially there was no evidence of the first 
Hickson element, a current disability, namely stress fracture 
residuals.  By inference, element (3), medical nexus, was 
also lacking.  

The unappealed May 1995 RO rating decision is final.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2008).  As explained above, the Veteran's claim for service 
connection may only be reopened if he submits new and 
material evidence.  See 38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2008).  Therefore, the Board's inquiry will 
be directed to the question of whether any additionally 
submitted evidence [i.e. after May 1995] bears directly and 
substantially upon the specific matter under consideration.  
After reviewing the record, and for the reasons expressed 
immediately below, the Board concludes that new and material 
evidence sufficient to reopen the claim of entitlement to 
service connection for residuals of a stress fracture of the 
left second metatarsal has not been submitted.

The newly added evidence, in pertinent part, consists of VA 
treatment records dated June 2001 to April 2007, treatment 
records from the Colorado State Hospital dated in June 1979, 
physical therapy records dated 1998 to 1999, private 
treatment records dated in 2004, and statements from the 
Veteran.  

The newly added physical therapy and private treatment 
records are pertinently absent any evidence of a current foot 
disability.  Notably, a private treatment record dated April 
2004 indicates that an x-ray of the left foot revealed a 
"normal foot."  This evidence, while new, is not material 
in that it does not indicate that a current disability of the 
left foot currently exists.  Indeed, the April 2004 treatment 
record buttresses the reason for the 1995 denial of service 
connection in that it specifically fails to document a 
current diagnosis of stress fracture residuals.  See 
Villalobos v. Principi, 3 Vet. App. 450 (1992) [evidence that 
is unfavorable to a claimant is not new and material].  

The newly added VA treatment records do not show that the 
Veteran has specifically been diagnosed with residuals of a 
stress fracture of the left second metatarsal.  However, VA 
treatment records dated December 2004 and April 2007 document 
diagnoses of calluses and bunions on the left foot.  This 
evidence is arguably new and material to the claim as it 
provides evidence of a current foot disability which was not 
of record at the time of the last final denial.  

Critically, there must be new and material evidence as to 
each and every aspect of the claim that was lacking at the 
time of the final denial in order for there to be new and 
material evidence to reopen the claim.  See Evans v. Brown, 9 
Vet. App. 273 (1996) [there must be new and material evidence 
as to each and every aspect of the claim that was lacking at 
the time of the last final denial in order for there to be 
new and material evidence to reopen the claim]. As will be 
discussed below, new and material evidence remains absent as 
to element (3), medical nexus.

In his April 2009 hearing testimony, the Veteran reiterated 
his prior contentions that his current left foot disabilities 
[bunions and calluses] are residuals of his in-service stress 
fracture of the left second metatarsal.  He repeated his 
previous argument that his1979 bunionectomy and cartilage 
removal surgery at the Colorado State Hospital was performed 
to relieve residuals of the in-service stress fracture.  The 
Veteran's statements are duplicative of those he made in 
connection with his December 1994 claim to reopen and were, 
therefore, already of record at the time of the last final 
denial in May 1995.  Accordingly, these newly added 
statements are cumulative and redundant of the statements and 
evidence of record at the time of the May 1995 RO denial and 
are therefore not new.  See Reid v. Derwinski, 2 Vet App. 
312, 315 (1992).  

Moreover, in Moray v. Brown, 5 Vet. App. 211, 214 (1993), the 
Court specifically stated that lay persons are not competent 
to offer medical opinions as to matters such as diagnosis and 
etiology, and that such evidence does not provide a basis on 
which to reopen a claim for service connection.  In Routen v. 
Brown, 10 Vet. App. 183, 186, (1997), the Court again noted 
that "[l]ay assertions of medical causation cannot suffice to 
reopen a claim under 38 U.S.C. 5108."

The Veteran has recently submitted June 1979 treatment 
records from Colorado State Hospital pertaining to the 
bunionectomy and cartilage removal in the left foot.  
However, the Veteran's June 1979 surgery was already of 
record at the time of the May 1995 RO denial.  Moreover, 
these reports do not serve to associate the Veteran's foot 
problems with the in-service stress fracture.  Therefore, 
although these subsequently added Colorado State Hospital 
records are new, such evidence is not material.  See Cornele 
v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 
6 Vet. App. 277, 280 (1994) [medical evidence that merely 
documents continued complaints, without addressing the 
crucial matter of medical nexus, does not constitute new and 
material evidence].

Crucially, there still is of record no competent medical 
evidence which indicates or even suggests that the Veteran's 
currently diagnosed bunions and calluses of the left foot are 
related to his military service.  See Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000) [a veteran seeking disability 
benefits must establish a connection between the veteran's 
service and the claimed disability].  The evidence which has 
been added to the claims folder since May 1995 is cumulative 
and redundant of evidence which was in the file prior to that 
time.  This additional evidence does not raise a reasonable 
possibility of substantiating the claim.

Accordingly, new and material evidence has not been received 
pursuant to 
38 C.F.R. § 3.156(a), and the claim of entitlement to service 
connection for residuals of a stress fracture of the left 
second metatarsal is not reopened.  
The benefit sought on appeal remains denied.

Additional comment

As was discussed above, VA duty to assist does not attach 
until a claim is reopened.  

The Board views its discussion above as sufficient to inform 
the Veteran of the element necessary to reopen his claim 
should he desire to do so in the future.  See Graves v. 
Brown, 8 Vet. App. 522, 524 (1996).  In particular, it is 
incumbent upon him to submit to VA competent medical opinion 
evidence which specifically serves to link his currently 
diagnosed bunions and calluses with his military service.  
See Boyer, supra.  

ORDER

New and material evidence has not been received sufficient to 
reopen the claim of entitlement to service connection for 
residuals of a stress fracture of the left second metatarsal.  
The benefit sought on appeal is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


